Gilbert, J.
From the dawn of primal history the dog has loomed large in the art and literature of the world, including judicial literature. So it doubtless will be until the “crack of doom.” In metal and in stone his noble image has been perpetuated, but the dog’s chief monument is in the heart of his friend, “man.” As a house pet, a watchdog, a herder of sheep and cattle, in the field of sport, and as the motive power of transportation, especially in the ice fields of the far north as well as in the Antarctica, the dog lias ever been a faithful companion and helper of man. In the trackless forests of the new world he was on the firing line of civilization in the task of subduing all enemies, whether savage man or wild beast. We find in astrology the dog star is “the brightest star in the heavens; the Alpha of the constellation Cams Major;” and in Greek mythology Cerberus is the watchdog at the entrance to the infernal regions. Diana, the goddess, had her deer-hounds, and literature is enriched by the story of Odysseus’s (Ulysses) dog Argos. After twenty years of war and wandering this king of Ithaca returned, unrecognized in his beggar rags even by Penelope, but as he entered the courtyard, “Do! a hound raised up his head and pricked his ears. In times past the men used to lead the hound against wild goats and deer and hares, but as then despised he lay in the deep dung of mules and kine. There lay the dog Argos, full of fleas. Yet even now, when he was aware of Odysseus standing by, he wagged his tail and dropped both his ears, but nearer to his lord he had not strength to draw. Odysseus looked *749aside and brushed away a tear. Therewith he passed into the fair-lying house and went straight to the hall, to the company of the proud wooers. But upon Argos came black death, even in the hour that he beheld his master again, in the twentieth year.” Masters of the brush have pictured the dog on canvas everlasting, among them Landseer, Blake, Tracy, and Andrea del Sarto. The last named painted “Tobias accompanied by the angel Raphael.” • Among many of the most beautiful of nature’s plants and trees, we have the dog-wood, dog-daisy, dog-laurel, dog-rose, dog-violet, and the like; there are dog days, the dog watch (on ship board); there is dogma, doggery, dog-latin, and the “ dogged,” as Shakespeare wrote: “Doth dogged war bristle his angry crest and snarl in the gentle eyes of peace.” King John, act IV, scene 3. Holy writ abounds with his mention, as, “A living dog is better than a dead lion.” Ecclesiastes, IX: 4. “Who loves me loves my dog” is a French proverb of the thirteenth century, and in substance has figured in the literature of many writers, including St. Bernard, of Clairvaux and Erasmus. Poets great and small, their pens inspired by the Olympic maid, have paid tribute to the dog. Lord Byron, who was devoted to his “Boatswain,” wrote of him:
“But tlie poor dog, in life the firmest friend,
The first to welcome, foremost to defend,
Whose honest heart is still liis master’s own,
Who labors, fights, lives, breathes for him alone:”
And again:
“ ’Tis sweet to hear the watch dog’s honest bark Bay deep mouthed welcome as we draw near home.”
The great bard of Avon, in his Julius Caesar, makes Brutus say “I had rather be a dog and bay the moon, than such a Roman;” and in Macbeth Shakespeare gives us quite a catalogue of dogs: “hounds and greyhounds, mongrels, spaniels, shoughs, water-rugs and demi-wolves; the swift, the slow, the subtle, the housekeeper, the hunter;” and in Midsummer Night’s Dream, speaking of hounds, he says: “Their heads are hung with ears that sweep away the morning dew; crook-knee’d and dew-lapp’d like Thessalian bulls; slow in pursuit, but match’d in mouth like bells, each unto each:
Sucli gallant chiding; for beside the groves, The skies, the fountains, every region near Seem’d all one mutual cry. I never heard So musical a discord, such sweet thunder.”
*750t In modern times Thompson in “Major Jones’ Courtship” makes his hero to boast of owning two of the best coon dogs in the settlement, describes the music they make in pursuit, and concludes: “It puts me in mind of what Shakespeare sez about dogs:
I never herd sich powerful discord,
Sich sweet thunder.”
Sir John Lucas in a poem “To a Dog” pictures his “wraith in a canine paradise;” where the
“ . . . little faithful barking ghost
May leap to lick my phantom hand.”
And so with other poets almost without number, among whom are Chaucer, Sir Walter Scott, Alexander Pope, ICipling, Trow-bridge, Buskin, and of course Stephen O. Foster, the author of so many beautiful southern melodies. It was he who wrote of “Old Dog Tray”:
“Old dog Tray’s ever faithful;
Grief can not drive him away;
He is gentle, he is kind — •
I shall never never find
A better friend than old dog Tray.”
Some three thousand years before Christ Socrates wrote: “When I see some men, I love my dog the more.”
Baron Curvier considered the dog “the most complete, the most singular, and the most useful conquest man has gained in the animal world.”
Xanthippus, father of Pericles, had a dog, which leaped into the sea and swam along the galley side to follow his master, but finally fainted and died away near the island of Salamis; and Plutarch' says: “That spot in the island which is still called the Dog’s Grave is said to be his.”
It is said that dogs bore their part in the siege of Troy, at Marathon, and in the battle of Salamis.
Herodotus said: “In whatsoever house a cat has died by a natural death, all those who dwell in this house shave their eyebrows only; but those in whose house a dog has died shave their whole bodies.”
' Alcibiades’ dog is now represented in marble at Duncombe Hail, England.
There was Prince Llewellyn and his greyhound “Gelert;” Sir Isaac Newton and his “Diamond;” Mirabeau and his “Chico;” “Diomed,” about whom his master, John S. Wise, wrote a book; *751Josephine and her “Fortune” that left a sear on Napoleon’s leg; and Sir Walter Scott and his dozens of dogs.
Relics of dogs were found among the ruins of Herculaneum beside the forms of Roman sentries. In the late world war the dog shared the dangers of their soldier-masters in flood and field and trench.
Lord Byron had graven on a marble shaft this tribute to his dog: “Near this spot is deposited the remains of one who possessed beauty without vanity, strength without insolence, courage without ferocity, and all the virtues of man without his vices. This praise, which would be but meaningless flattery if inscribed over human ashes, is but a just tribute to the memory of Boatswain, a dog, who was born at Newfoundland, 1803, and died at Newstead Abbey, November 18, 1808.”
In like vein Alexander H. Stephens wrote for his sagacious poodle Rio: “Here rest the remains of what in life was a satire on the human race, and an honor to his own — a faithful dog.”
Senator George Graham Vest said: “The one, absolute, unselfish friend that man can have in this selfish world, the one that never deserts him, the one that never proves ungrateful or treacherous, is his dog.”
Tributes might be multiplied almost without number. Like man, not all dogs are good dogs. They have left behind them records showing every degree of good and bad. One poet’s commentary has been judicially recognized in Woodbridge v. Marks, 36 N. Y. Supp. 82:
“That dogs delight to bark and bite,
Eor God hath made them so.”
In the case just cited it was said: “ Conceding the highest place here or hereafter to this companion of man which is claimed by any one, even to the faith of the Indian:
‘That in the happy hunting grounds
His faithful dog shall bear him company.’
Still in the walks of life he must give way to the interests of man.”
For further judicial discussion see State v. Langford, 55 S. C. 322 (33 S. E. 370, 74 Am. St. R. 746); Wiley v. State, 22 Barb. 506; Strong v. Georgia Ry. &c. Co., 118 Ga. 515 (45 S. E. 366).
For many of the facts stated above credit is due to “Pippa Passes, and Rather Doggily” (Sewanee Review), a little classic by William C. Jones, from which I quote as follows: “When the house is still *752and only the wind is abroad, Pippa muses by the fire at her master’s feet, black muzzle on white paws, and in her eyes that question which troubled the soul of Tamas Carlyle, Hs the universe friendly or nay ?’ The hearth is red, fleecy the rug, the shadows flickering-warm; but Pippa is too staunch a terrier to leave danger or doubt unchallenged. She sniffs the unseen, then turns a more disquieted glance to the being in the chair. That damp, twitching nose senses truth beyond the oracle of his book, news beyond his radio’s find. A growl, snarls, a rush to the window, a dash to the locked door. She lunges .and scratches and leaps, back bristled, flanks heaving, teeth snapping, in her throat a hubbub that would rejoice the heart of three-headed Cerberus. Tlie master is roused. "What skulker, what power of darkness ? A witch, perchance. Worse! It is that ancient anathema of a good dog’s world, the dragon that would upset all seven of the tailwagging heavens; it is Grimalkin, the Stray Cat. A wild charge to the back fence, followed by a ferreting of every nook which might harbor the foe, so placates Pippa that she returns with tail as high as a bobbed tail well could be, and soon is aslumber on the rug. . . When a dutiful ox dies, no epitaph is writ; rather he is flayed for the parsimonious tanner. When a mule goes the way of all flesh, no mound is reared, serviceful though his years have been. When a lambkin lies still and stark on the trencher, even the poet who was wont to rhyme on the pretty innocent will regale himself with one of its chops. But when a certain little creature, having a bark at one end and a bit of tail at the other, with a flea or two between, takes leave for the isles of the blest, the lords of earth look foolish while their ladies weep, and humanity feels a tug at the heart.”
A resent storjr, “Hound of Heaven,” tells of a fox terrier after death, floating through the clouds, the cold winds blowing through his whiskers, finally landing at the pearly gates of canine heaven, and fresh upon his admission he is engaged in mortal combat with “Hodge,” the famous cat, pet of Samuel Johnson.
From what has been said it will not be difficult to ascertain where the sentiment and inclination of the court would lead. The court, however, is a court for the correction of errors, and we must be guided by the law. The law of the, case will bo found in the head-notes.

Judgment affirmed.

All the Justices concur, except Atkinson, J., disqualified.